



Exhibit 10.1







PDL BIOPHARMA, INC.


2016 Annual Bonus Plan


This 2016 Annual Bonus Plan (the “Plan”) is intended to enhance stockholder
value by promoting a connection between the performance of PDL BioPharma, Inc.
(the “Company”) and the compensation of personnel of the Company and to promote
retention of high performing personnel. The Plan is being implemented under the
Company’s Amended and Restated 2005 Equity Incentive Plan (as amended, the “2005
Equity Plan”), which was approved by the Company’s stockholders. The annual
bonuses will be granted as a Cash-Based Award pursuant to the 2005 Equity Plan.
 
1.All employees of the Company working 30 hours per week or more (each, a
“Participant”) are eligible to receive annual bonuses for 2016 according to this
Plan. The Plan will be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The Committee shall have all
powers and discretion necessary to administer the Plan and to control its
operation and may delegate responsibilities to Company officers as it deems
appropriate. Participants are eligible to receive bonuses upon the achievement
of the threshold goal specified in Section 2. A Participant who does not
demonstrate satisfactory individual performance (50% or higher), however, will
not be eligible for any portion of his or her bonus, including the portion based
on Company performance.
2.For the purpose of payments under the Plan qualifying as Performance-Based
Compensation under the 2005 Equity Plan, the threshold goal shall be the
consummation of corporate transactions resulting in the acquisition of income
generating assets with an aggregate value of not less than $50 million on or
prior to December 31, 2016.
3.The determination of the amount of payments under the plan shall be based on
the performance of the 2016 Corporate Goals and the 2016 Individual Goals as
well as the other factors set forth in this Section 3. Company performance shall
be determined by the Committee based on the Company’s ability to meet or exceed
corporate goals (“2016 Corporate Goals”) as approved by the Committee and/or the
Board of Directors and set forth in Exhibit A. Additionally, the Committee may
adjust or modify the 2016 Corporate Goals to reflect changed Company objectives.
Individual performance of the Company’s officers shall be reviewed and
recommended to the Committee by the Chief Executive Officer, except for the
performance of the Chief Executive Officer, which shall be determined by the
Committee based on the Company’s achievement of established Corporate Goals.
Individual performance of employees shall be reviewed by the appropriate manager
and approved by the Chief Executive Officer. In all cases, individual
performance shall be based on the 2016 Individual Goals that have been approved
by the Chief Executive Officer and set forth as Exhibit B (the “2016 Individual
Goals”).
The Committee shall have the sole discretion on the basis of individual or
corporate performance metrics to determine that the actual amount paid with
respect to a Participant’s award will be equal to or less than (but not greater
than) the





--------------------------------------------------------------------------------







maximum payout calculated. For clarification, the Committee may determine, in
its sole discretion on the basis of individual or corporate performance metrics
that a reduced bonus, or no bonus, shall be paid to individual, regardless of
achievement of the 2016 Corporate Goals or the 2016 Individual Goals.
4.To be eligible for a bonus, a Participant must be on payroll prior to October
1, 2016, and must be employed by the Company as of the date of payment of the
bonus. A Participant hired after April 1, 2016, shall be eligible for a
pro-rated bonus.
5.A Participant who has taken an approved leave of absence pursuant to the
Company’s policies during 2016 shall receive a pro-rated bonus, at the
Compensation Committee's discretion.
6.The amount of a Participant’s bonus is based on a target percentage of such
Participant’s annual average base salary throughout the 2016 calendar year. The
target percentage for executives has been determined by the Committee and for
employees has been determined by the manager at the beginning of the Plan Year.
The target percentage shall then be adjusted based on the attainment of 2016
Corporate Goals and Individual Goals over the course of the Plan Year to arrive
at a final performance percentage. For each person, the target percentage and
ratio of attainment of 2016 Corporate Goals and 2016 Individual Goals is set
forth as Exhibit C.
7.The Company performance percentage and/or the individual performance
percentage may exceed 100% in the event the Company or the individual
Participant exceeds expected goals, provided that neither percentage may exceed
200%. For example, assuming the Company has met 100% of its 2016 Corporate
Goals, a Participant, who has met 150% of his or her 2016 Individual Goals, has
a target percentage of 25%, has a corporate-to-individual goal ratio of 50%/50%
and a base pay rate of $100,000 will receive a bonus of $31,250 (100% x 0.5 +
150% x 0.5 = 125%; and 125% x 25% = 31.25%; and 31.25% of Participant’s base pay
rate of $100,000 = $31,250). All determinations and decisions made by the
Committee shall be final, conclusive and binding on all persons and shall be
given the maximum deference permitted by law.
8.This Plan is effective for the Company’s 2016 calendar year beginning January
1, 2016, through December 31, 2016 (the “Plan Year”), and will expire
automatically on December 31, 2016. Bonus payments will be made no later than
February 15th, 2017.
9.The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.
10.Nothing in this Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant’s employment or service at any time,
with or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.





--------------------------------------------------------------------------------







11.This Plan and all awards shall be construed in accordance with and governed
by the laws of the State of Nevada, without regard to its conflict of law
provisions.
12.Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.
13.It is the intent of the Company that the Plan, and all payments made
hereunder, satisfy and be interpreted in a manner that, in the case of
Participants who are persons whose compensation is subject to Section 162(m),
qualify as Performance-Based Compensation under Section 162(m). Any provision,
application or interpretation of the Plan inconsistent with this intent to
satisfy the requirements of Section 162(m) shall be disregarded. However,
notwithstanding anything to the contrary in the Plan, the provisions of the Plan
may at any time be bifurcated by the Committee in any manner so that certain
provisions of the Plan or any payment intended (or required in order) to satisfy
the applicable requirements of Section 162(m) are only applicable to persons
whose compensation is subject to the limitations on deductibility of
compensation provided under Section 162(m).







